UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4762


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH LAVERN ROBINSON, a/k/a Jo Jo,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:09-cr-01271-TLW-1)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
Alfred William Walker Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph Lavern Robinson appeals his conviction and 180-

month   sentence   following   his   guilty   plea    to    conspiracy    to

possess with intent to distribute and distribute fifty grams or

more of cocaine base and five kilograms or more of cocaine, in

violation of 21 U.S.C. § 846 (2006).       In accordance with Anders v.

California, 386 U.S. 738 (1967), Robinson’s counsel has filed a

brief certifying that there are no meritorious issues for appeal

but questioning whether the district court adequately complied

with Fed. R. Crim. P. 11 when accepting Robinson’s plea and

whether Robinson’s sentence is reasonable.           Although notified of

his right to do so, Robinson has not filed a supplemental brief.

Finding no error, we affirm in part and dismiss in part.

           Where, as here, a defendant did not move to withdraw

his plea, we review his Rule 11 hearing for plain error.            United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).             Because

the   district   court   substantially   complied    with   Rule   11    when

accepting Robinson’s plea, we find that the plea was knowing and

voluntary and, therefore, final and binding.            United States v.

Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

           To the extent Robinson seeks to appeal his sentence,

we conclude that we lack jurisdiction to consider his appeal.

The district court sentenced Robinson in accordance with the

sentencing agreement that he and the Government reached pursuant


                                     2
to   Fed.   R.       Crim.       P.    11(c)(1)(C).                The       statute          governing

appellate      review      of    a     sentence,       18    U.S.C.          §       3742(c)    (2006),

limits the circumstances under which a defendant may appeal a

sentence    to      which       he    stipulated        in    a    Rule          11(c)(1)(C)          plea

agreement      to    claims          that   his       sentence      “was          (1)    imposed        in

violation of the law, (2) imposed as a result of an incorrect

application         of   the     Guidelines,           or    (3)    is       greater          than    the

sentence set forth in the plea agreement.”                                       United States v.

Calderon, 428 F.3d 928, 932 (10th Cir. 2005).                                        “Otherwise, the

Court    lacks       jurisdiction           over       the    appeal.”                  Id.       Here,

Robinson’s sentence was less than his statutory maximum and was

precisely what he and the Government agreed was appropriate.

Moreover,      the       sentence       was   not       imposed         as       a     result    of     an

incorrect application of the Guidelines because it was based on

the parties’ Rule 11(c)(1)(C) agreement and not on the district

court’s calculation of the Guidelines.                             Accordingly, review of

Robinson’s sentence is precluded by § 3742(c).

            In accordance with Anders, we have reviewed the entire

record   and     have      found      no    meritorious        issues            for    appeal.         We

therefore affirm Robinson’s conviction and dismiss his appeal of

his sentence.        This court requires that counsel inform Robinson, in

writing, of his right to petition the Supreme Court of the United

States for further review. If Robinson requests that a petition be

filed,   but     counsel         believes      that         such    a        petition         would     be


                                                  3
frivolous, counsel may move in this court for leave to withdraw

from   representation.   Counsel’s       motion   must   state   that   a   copy

thereof was served on Robinson.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid in the

decisional process.



                                                          AFFIRMED IN PART;
                                                          DISMISSED IN PART




                                     4